   19-15051




19-15051-aih   Doc 23   FILED 12/02/19   ENTERED 12/02/19 19:37:37   Page 1 of 10
19-15051-aih   Doc 23   FILED 12/02/19   ENTERED 12/02/19 19:37:37   Page 2 of 10
19-15051-aih   Doc 23   FILED 12/02/19   ENTERED 12/02/19 19:37:37   Page 3 of 10
19-15051-aih   Doc 23   FILED 12/02/19   ENTERED 12/02/19 19:37:37   Page 4 of 10
19-15051-aih   Doc 23   FILED 12/02/19   ENTERED 12/02/19 19:37:37   Page 5 of 10
19-15051-aih   Doc 23   FILED 12/02/19   ENTERED 12/02/19 19:37:37   Page 6 of 10
19-15051-aih   Doc 23   FILED 12/02/19   ENTERED 12/02/19 19:37:37   Page 7 of 10
19-15051-aih   Doc 23   FILED 12/02/19   ENTERED 12/02/19 19:37:37   Page 8 of 10
                                                     3,790.84




19-15051-aih   Doc 23   FILED 12/02/19   ENTERED 12/02/19 19:37:37   Page 9 of 10
19-15051-aih   Doc 23   FILED 12/02/19   ENTERED 12/02/19 19:37:37   Page 10 of 10
